On Application for Rehearing.
I.
Watkins, J.
Respondent suggests that there is error in our judg*721meat taxing him with the costs, and insists that'such a case as this is exceptional, and is not governed by the rule laid down in C. P. 549, to the effect that “in every case the costs shall be paid by the party cast, except when compensation has been allowed or real tenders made,” etc.
But the next article is still further to the purpose: “ The same rule shall be observed with regard to the party cast on incidental demands, whether they be dilatory or declinatory.”
Relator cites the case of Borgsteed vs. Black, 5 Ann. 753, as furnishing authority for the position that is assumed by him. That was a case involving an election contest, and consequently bears no analogy to the present action. The Court said that the party cast in that suit was not bound for the costs, for two reasons: 1st. That that suit was not an ordinary civil action, but one of public concern. 2d. That the statute on the subject of contested elections did not authorize it.
In State ex rel. Montague vs. Coquillon, justice of the peace in the parish of St. Tammany, 35 Ann. 1101, in which a writ of certiorari against respondent was applied for to this Court, on the allegation that he had rendered judgment in an unappealable case against the relator, without allowing him a hearing, as the law requires, and the following-decree was entered, viz: “It is therefore ordered, adjudged and decreed that the judgment rendered by the respondent magistrate against the relator, on the 4th June, 1883, be annulled and avoided, and that respondent be ordered to try the case anew, in conformity with the provisions of the law, and that the respondent pay the costs of these proceedings.”
We think this exception not well taken.
■ II.
Respondent further suggests that we have entertained relator’s petition for a writ of certiorari entirely independent of the supervisory power vested in this Court by the Constitution, article 90; and which relator does not invoke, and the judgment complained of did not cite.
He then suggestively enquires: “Can this Court (independently of the powers conferred by Article 90) grant any relief in an unappealable case, by writ of certiorari f”
Reference to C. P. 857 and 860, will satisfy respondent’s enquiry. But, if an5ffhiug necessary to relator’s adequate relief under them is wanting, Article 90 supplies the deficiency, and we will cite it now, in support of our complete jurisdiction.
On this we rely for a sufficient answer to the cases cited by the respondent, viz: 9 Ann. 522; 2 Ann. 979; 16 Ann. 164; 15 Ann. 120; 30 Ann. 457.
*722We do not understand that any set phraseology should be employed in relator’s petition to entitle Jiim to relief. It is quite sufficient that he has, in due form, made his grievances known to this Court, which is clothed by the Constitution with the supervisory power to examine and correct, and which has the undoubted authority to drawr legal inferences from a given state of facts, coupled with the duty to apply the remedy. The relief was not granted ex proprio mota, nor “ gratuitously extended,” to a case in which no such relief was invoked. We think this Court is perfectly competent to entertain jurisdiction of the writ of eertiora/ri, either alone or when coupled with mandamus.
III.
Respondent.further insists that relator has not presented a case entitling him to the relief demanded; or, in other words, that this Court should not order “the district judge to reopen the case of Deville vs. Fontenot, and order him to receive evidence which, after due hearing and ai'gument, he held inadmissible.”
Relator’s counsel places strong reliance upon State ex rel. Bright & Co. vs. The Judges, etc., 36 Ann. 481, and from which they quote this phrase, viz: “But that means an arbitrary refusal to hear any'witnesses at all, and not to the rejection of testimony as inadmissible.” That is to say, irrelevant to the issue.
lu that case the objection that was urged to the testimony was that “it had not been properly stamped.”
“ This mandate (certiorari) is only granted in cases where the suit is to be decided in the last resort, and when there lies no appeal, by means of which proceedings absolutely void might be set aside, as where the inferior judge has refused to hear the party or his witnesses,” etc. C. P. 857. .
What was the question before the district court, and involved in the suit of Deville vs. Fontenot, then on trial ? Its appellate jurisdiction of .that cause. What did the court decide? That it conclusively appeared from the face of the record that it had no jurisdiction rations material, and refused to hear any evidence going to show the money value .of the plaintiff’s dem.and and dismissed the suit. He did not reject the evidence for the reason that same was inadmissible and not pertinent to the issue; but for the reason that the issue was one upon which no evidence could be received at all.
IV. '
Relator had a perfect right to apply for the writ of certiorari and mandamus at one and the same time, or separately.
*723In our previous opinion and decree we granted relator no relief that was not strictly consonant with the writ of ceriiorwi alone. Montague’s case above cited is a complete precedent on this point.
V.
We have taken pains to express our views agaiu, and even more in detail than before, in order to fully relieve the minds of the respondent and his zealous counsel from the erroneous impression they seem to entertain that our previous opinion was rendered gratuitously, ex proprio motil and without deliberate consideration.
Rehearing refused.